United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-2649
                       ___________________________

                            United States of America,

                       lllllllllllllllllllll Plaintiff - Appellee,

                                           v.

                               James Paul Hubbell,

                     lllllllllllllllllllll Defendant - Appellant.
                                      ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                            Submitted: April 15, 2016
                              Filed: August 9, 2016
                                  [Unpublished]
                                 ____________

Before COLLOTON and SHEPHERD, Circuit Judges, and MOODY,1 District Judge.
                          ____________

PER CURIAM.

     James Paul Hubbell pleaded guilty to one count of conspiracy to distribute
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), and 846. The

      1
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas, sitting by designation.
district court2 sentenced Hubbell to 140 months’ imprisonment. On appeal, Hubbell
argues that the court erred in denying a downward adjustment under the advisory
guidelines for a mitigating role in the offense. He also contends that his sentence is
substantively unreasonable. We affirm.

       Beginning around June 2014, Hubbell agreed with Michael Joslin and others
to distribute methamphetamine in both Riverside and Iowa City, Iowa. Between
August 2014 and December 2014, an undercover officer and a confidential source
made multiple controlled purchases of purported or actual methamphetamine from
Hubbell. During a transaction in December, law enforcement officers took Hubbell
into custody. After officers advised Hubbell of his rights, he admitted to distributing
methamphetamine for approximately six months and stated that his main source of
supply was Joslin.

       A grand jury charged Hubbell with one count of conspiracy to distribute
methamphetamine. Hubbell entered into a plea agreement with the government, and
pleaded guilty to that count. Hubbell admitted to obtaining, purchasing, and
distributing at least 100 grams of actual methamphetamine. His criminal history
included two prior convictions for drug trafficking, as well as convictions for drunk
driving, possession of marijuana (thrice), domestic abuse assault, domestic assault
causing injury while displaying a dangerous weapon, trespass (twice), and theft.

      At sentencing, the district court found that Hubbell was responsible for a
quantity of drugs that resulted in a base offense level of 30 under the advisory
guideline. The court also found that Hubbell qualified as a career offender based on
the two prior drug-trafficking convictions. Because the career-offender guideline



      2
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.

                                         -2-
provided for a higher offense level of 32, the court applied that level in accordance
with USSG § 4B1.1(b).

       Hubbell asserted that he was entitled to a downward adjustment under USSG
§ 3B1.2 for playing a minor role in the conspiracy. The district court, after noting
that it might be “an academic question,” found that the record did not support a
downward adjustment for a mitigating role in the offense.

      After subtracting three offense levels for acceptance of responsibility from the
career-offender offense level of 32, the court arrived at a total offense level of 29.
The court then concluded that criminal history category VI, which applied because
of Hubbell’s career-offender status, overstated Hubbell’s history, and departed
downward to category V. That resulted in a sentencing range of 140 to 175 months’
imprisonment. The court sentenced Hubbell to 140 months in prison and three years
of supervised release.

       Hubbell challenges the sentence imposed by the district court. Hubbell first
contends that the district court procedurally erred in denying a downward adjustment
under the advisory guidelines for a mitigating role in the offense. See USSG § 3B1.2.
But as the district court suggested, the applicability of the adjustment is an academic
question. When a defendant is sentenced as a career offender, adjustments for role
in the offense under Chapter Three, Part B do not apply. See USSG § 4B1.1; United
States v. Warren, 361 F.3d 1055, 1058 (8th Cir. 2004). Whether or not Hubbell
qualified for a mitigating role adjustment, his offense level (before considering
acceptance of responsibility) was set at 32 by the career-offender guideline. It is
therefore unnecessary to address Hubbell’s claim of procedural error.

       Hubbell also contends that his sentence is substantively unreasonable because
the district court improperly weighed his prior criminal history, his culpability
relative to Joslin, and the likelihood that Hubbell would commit further crimes. See

                                         -3-
18 U.S.C. § 3553(a). Hubbell asserts that his prior convictions involved small-scale
drug dealing and that he should not be treated as a career offender. We review the
substantive reasonableness of a sentence under a “deferential abuse-of-discretion
standard.” Gall v. United States, 552 U.S. 38, 41 (2007). We presume that a sentence
within the advisory guideline range is reasonable. United States v. Ruelas-Mendez,
556 F.3d 655, 657 (8th Cir. 2009); see Rita v. United States, 551 U.S. 338, 347
(2007).

       The district court did not abuse its discretion. The court “has wide latitude to
weigh the § 3553(a) factors in each case and assign some factors greater weight than
others in determining an appropriate sentence.” United States v. Bridges, 569 F.3d
374, 379 (8th Cir. 2009). The court heard and considered Hubbell’s arguments about
his prior convictions, his relative culpability, and the asserted unlikelihood of
recidivism. The court took into account the nature of Hubbell’s criminal history by
departing downward, but also properly considered the need to avoid unwarranted
sentencing disparities among similarly situated defendants. See 18 U.S.C.
§ 3553(a)(6). The court reasonably concluded that a sentence at the bottom of the
post-departure guideline range was appropriate, given the seriousness of Hubbell’s
offense and his criminal history.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -4-